DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 and 15-26 in the reply filed on March 31, 2022 is acknowledged.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,293,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the alternative part of claim 1of the US Patent is identical to claim 1 of the current application and thus the claim of this application can be rejected based on claim1 of the US patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because is incomplete, since it misses stage/step (i0 mentioned in the claim (after step (ii) , the following wherein clause), and thus it is unclear if the monomers include the ethylenically unsaturated monomers of (ii) and the monomer of formula I or there is/are other monomers  before the one of formula I, i.e., the missing part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 15-18 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harima Yoshiharu, (hereafter Yoshiharu) JP 2007-063682 A ( Machine translation used in this office action).
	With regard to claims 1, 3-7, 15-18, 23 and 26, Yoshiharu teaches  the making of a multilayer paper in which at least two layers are made by the wet-laid papermaking process, i.e.,  an aqueous suspension of fibers, i.e., a fiber slurry, is deposited in a foraminous wire/fabric/belt dehydrated by vacuum to levels falling within the claimed range and then one side of one of the layers is sprayed with an adhesive composition including starch a polymer having monomers of the same type of formula 1, i.e., a N-vinyl formamide and ethylenically unsaturated monomers of part (ii) and then the layers are joined by the side containing the adhesive, the joined layers are then dewatered y pressing and heat dried; see abstract and ¶-[0013]-[0015], [0025], [0030] and [0038]. Note that the proportion of the compounds of formula I and monomers of (ii) falls within the claimed range of the claims; see ¶-[0023] and examples, or at the very least optimizing the proportion of monomers is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. On ¶-[0038] Yoshiharu shows dry mater content of the first layer, layer (A) what falls within the claimed range, i.e., 18 wt.% and for the second layer, layer (B) Yoshiharu shows 8 wt.% before joining the layers by spraying, which is a little lower than the claimed range. However, choosing higher consistency as claimed in part (B) for the second layer is within the levels of ordinary skill in the art as obvious optimization of the properties of the product, i.e., bonding strength, wet strength, etc., and considered obvious absent a showing of unexpected results.
	Regarding to claim  2, Yoshiharu teaches pH within the claimed range; see ¶-[0030], [0038], etc.
	With regard to claim 22, Yoshiharu is silent with regard to the spraying at the claimed pressure. However, the spraying pressure must be such that does not destroy or negatively affect the property/properties of the wet web and thus it can be optimized to desired range.
	With regard to claim 24, Yoshiharu teaches the use of a spraying device; see ¶-[0002] which teaches that the spraying nozzles could be clogged and in ¶-[0019] teaches that the spraying of the composition used in the invention does not clog the nozzles.
	Regarding to claim 25, Yoshiharu teaches the drying at the same temperature as claimed; see ¶-[0038].
Claim 26 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshiharu cited above.
	Claim 26 is a product by process claim and Yoshiharu teaches a multilayer paper which seems to be the same as the one claimed, i.e., includes the same type of polymer added in between the layers. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the afore mentioned claims are product by process claims, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324.
	Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973). 
In the event any differences can be shown for the product -by-process claim 26 as opposed to the product taught by the reference Yoshiharu such differences would have been obvious to one of ordinary skill in the art as routine modification of the product in the absence of a showing unexpected results, see In re Thorpe, 227 USPQ 964 (CAFC 1985).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiharu cited above in view of any of Räisänen et al., (hereafter Räisänen), US Patent No. 7,608,165 B2, Leandersson, US Patent No.  6,540,873 B2, Mohan et al., (hereafter Mohan), US Patent No.  6,497,790 B2, Kinnunen, US Patent No.  6,413,369 B2, Alfred Bubik, (hereafter Bubik) DE 19951928 A1 and Oka et al., (hereafter Oka) US Patent No.  3,891,501 just to cite a few.
Yoshiharu does not explicitly teach in what papermaking device(s) was/were used to make the multilayer paper as claimed on claims 19-21. However, the secondary references teach that using Fourdrinier paper machines, including hybrid papermaking machines, i.e., including a fourdrinier part and a gap former or twin wire former or just gap/twin wire formers to make multilayer papers is common in the art and include all the parts recited in those claims; see figures and their description in the specification, e.g., figure 1 and column 2, line 5 through column 3, line 32 of Oka; figures 1-4 and column 1, lines 39-45 of Kinnunen; figures 4-6 and column 4, line 10 through column 5, line 36 of Mohan; figures 1-2 and column 3, line 66 through column 5, line 38 of  Leandersson. Therefore, using such devices to make the paper taught by the primary reference, Yoshiharu, using any of the papermaking apparatus as taught by secondary references would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such conventional devices were used to make the paper of the primary reference, Yoshiharu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Method of Making Multi-layer Papers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                            

JAF